Case 2:18-cv-07480-JAK-MRW Document 362 Filed 08/19/21 Page 1 of 2 Page ID #:12741




     1 PAUL A. LEVIN (State Bar No. 229077)
       MORTGAGE RECOVERY LAW GROUP LLP
     2 550 North Brand Boulevard, Suite 1100
     3 Glendale, California 91203
       TELEPHONE: (818) 630-7900 FASCIMILE: (818) 630-7920
     4 EMAIL:       plevin@themrlg.com
     5
       ETAN MARK (admitted pro hac )
     6 DONALD J. HAYDEN (admitted pro hac )
     7 YANIV ADAR (admitted pro hac )
       MARK MIGDAL & HAYDEN
     8 80 SW 8th Street, Suite 1999
     9 Miami, Florida 33130
       TELEPHONE: (305) 374-0440
    10 EMAIL:       etan@markmigdal.com
    11              don@markmigdal.com
                    yaniv@markmigdal.com
    12
    13 Attorneys for Plaintiffs
    14
                             UNITED STATES DISTRICT COURT
    15
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    16
    17
         MICHAEL LAVIGNE, et al.,                 CASE NO. 2:18-cv-07480-JAK (MRWx)
    18
                    Plaintiffs,                   [Related Case 2:13-cv-02488-BRO-RZ]
    19
              vs.                                 NOTICE OF LODGING OF RECENT
    20                                            AUTHORITY IN SUPPORT OF
         HERBALIFE LTD., et al.,                  PLAINTIFFS’ MOTION FOR CLASS
    21                                            CERTIFICATION
                    Defendants.
    22
    23                                            Assigned to Hon. John A. Kronstadt
                                                  Courtroom 10B
    24
    25
    26
    27
    28

                                  NOTICE OF LODGING RECENT AUTHORITY
Case 2:18-cv-07480-JAK-MRW Document 362 Filed 08/19/21 Page 2 of 2 Page ID #:12742




     1 TO THE COURT AND ALL THR PARTIES AND COUNSEL OR RECORD:
     2        Plaintiffs Patricia Rodgers, Jennifer Ribalta, and Izaar Valdez lodge this Notice
     3 of Recent Authority in support of Plaintiffs’ Motion for Class Certification (ECF No.
     4 207). Attached as Exhibit A is a copy of Olean Wholesale Grocery Coop., Inc. v.
     5 Bumble Bee Foods LLC, 19-56514, 2021 WL 3355496, at *1 (9th Cir. Aug. 3, 2021)
     6 (the ”Vacatur Decision”), vacating the decision in Olean Wholesale Grocery Coop.,
     7 Inc. v. Bumble Bee Foods LLC, No. 19-56514, 2021 WL 1257845 (9th Cir. Ap. 6,
     8 2021) (the “Vacated Decision”). Defendant Herbalife International of America, Inc.
     9 (“Herbalife”) previously lodged a Notice of Recent Authority (ECF No. 351) claiming
    10 the Vacated Decision “forecloses class certification in this case for two reasons.” ECF
    11 No. 351 at p. 2. As noted by the Vacatur Decision, the Vacated Decision no longer
    12 supports Herbalife’s position.
    13
    14 DATED: August 19, 2021               Mark Migdal & Hayden
    15
                                            By: /s/ Etan Mark
    16                                          Etan Mark, Esq.
    17                                          Attorneys for Plaintiffs Patricia Rodgers,
                                                Jennifer Ribalta, and Izaar Valdez
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  2
                               NOTICE OF LODGING OF RECENT AUTHORITY
